Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at time of exportation of cameras and cases covered by the invoice and entry noted above at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was 32.30 Deutsch Marks, net packed for the cameras and 5.60 Deutsch Marks, net packed for the eases, and that there was *502no higher export value for such or similar merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 32.30 deutschemarks, each, net packed for the cameras and 5.60 deutschemarks, each, net packed for the cases.
Judgment will be entered accordingly.